         Case 1:19-cv-03070-ALC-GWG Document 22 Filed 07/01/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


AARON GOODMAN,
                                                 Case No. 1:19-cv-03070
                    Plaintiff,

         v.

EXPERIAN INFORMATION
SOLUTIONS, INC.,
                    Defendants.                                                  7/1/20


                                    STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Aaron

Goodman and Defendant Experian Information Solutions, Inc. hereby agree and stipulate that the

above-captioned action may be dismissed in its entirety with prejudice, without costs or fees to any

party.


Dated: June 19, 2020                                 Dated: June 19, 2020


_________________________                            _________________________
Aaron Goodman                                        James M. Gross
13201 Roosevelt Avenue                               JONES DAY
#818015                                              250 Vesey Street
Flushing, NY 11354                                   New York, NY 10281
aarongoodman@protonmail.com                          (212) 326-3733
Pro Se Plaintiff                                     jgross@jonesday.com
                                                     Attorneys for Defendant Experian Information
                                                     Solutions, Inc.




                     7/1/20
                     Copies Mailed to Plaintiff by
                     Chambers
